Citation Nr: 0939800	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-38 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as due to service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Proper VCAA notice 
must inform the claimant of any information and medical or 
lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Based upon its review of the Veteran's claims file, the Board 
finds that VA has not yet met its duties under the VCAA, and 
additional notice must be given to the Veteran in this case.  
Specifically, although the RO's April 2006 letter to the 
Veteran notified him of the evidence necessary to 
substantiate a claim for entitlement to service connection 
for a heart disorder on a direct basis, it did not notify the 
Veteran of the evidence needed to establish entitlement to 
service connection for a heart disorder on a secondary basis.  
See 38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Because the Veteran alleges that his 
current heart disorder was caused or aggravated by his 
service-connected diabetes mellitus, type II, such notice is 
required.  Under these circumstances, the RO should provide 
the Veteran with proper notice concerning the issue of 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus, 
type II.  This notice should be in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, a VA examination is warranted to determine the 
etiology of the Veteran's heart disorder.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. 439 (en banc).  After 
reviewing the evidence of record, the Board finds that a VA 
medical opinion is needed in order to make an informed 
decision on whether the Veteran's current heart disorder was 
caused or aggravated by his service-connected diabetes 
mellitus, type II.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
Veteran regarding the issue of entitlement 
to service connection for a heart 
disorder, to include as secondary to 
service-connected diabetes mellitus, type 
II.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.310, 3.156(a), 3.159, 3.326; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The RO must provide the Veteran an 
appropriate VA examination to determine 
the nature and etiology of any heart 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
Following a review of the service and 
post-service medical records, the examiner 
must state whether any diagnosed heart 
disorder is related to the Veteran's 
active duty service.  The examiner must 
also state whether any diagnosed heart 
disorder was caused or aggravated by any 
service-connected disorder, to include 
diabetes mellitus, type II.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


